         Case 1:20-cv-00746-LY-ML Document 4 Filed 07/16/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


ROBERTO PEREZ #2232041                             §
                                                   §
V.                                                 §            A-20-CV-746-LY
                                                   §
PAMELA LAKATOS                                     §



                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

        The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

        Before the Court is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave

to proceed in forma pauperis.

                                   STATEMENT OF THE CASE

        At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Telford Unit of the Texas Department of Criminal Justice - Correctional Institutions Division.

Plaintiff is currently serving a ten-year sentence after being convicted of retaliation against a public

servant in Val Verde County.




                                                   1
         Case 1:20-cv-00746-LY-ML Document 4 Filed 07/16/20 Page 2 of 5




       Plaintiff was previously convicted of robbery in Collin County and sentenced to five years’

imprisonment on November 15, 2007 for a crime committed on August 12, 2007. Plaintiff’s Collin

County conviction in the subject of Plaintiff’s civil rights complaint.

       Plaintiff claims on August 12, 2007, he was driving in Plano, Texas and was pulled over

because he was drunk. Plaintiff asserts he was taken to the hospital and later picked up by the sheriff

after he woke up. Plaintiff contends his defense attorney, Pamela Lakatos, made him plead guilty and

he was crying when he was sentenced. He indicates he is tired of getting arrested for fake felonies.

       Plaintiff sues his defense attorney. He wishes to sue her “for the time [he] did and the charge

they charge [him] to on jail.”

                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status

does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).




                                                  2
         Case 1:20-cv-00746-LY-ML Document 4 Filed 07/16/20 Page 3 of 5




       B.      State Actor

       With respect to Plaintiff’s claims brought against his attorney Plaintiff fails to state a claim.

An action which is essentially a tort claim for malpractice against appointed counsel cannot be

brought under §1983. See O’Brien v. Colbath, 465 F.2d 358, 359 (5th Cir. 1972); Shapley v. Green,

465 F.2d 874 (5th Cir. 1972). Likewise, no claim under § 1983 can be brought against retained

counsel because retained counsel does not act under color of state law. Pete v. Metcalfe, 8 F.3d 214,

217 (5th Cir. 1993); Russell v. Millsap, 781 F.2d 381, 383 (5th Cir. 1985), cert. denied, 479 U.S.

826 (1986).

       C.      Heck v. Humphrey

       To the extent Plaintiff is challenging his Collin County conviction his claims are barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) and the Fifth Circuit’s application of Heck to state

prisoner § 1983 lawsuits in Boyd v. Biggers, 31 F.3d 279 (5th Cir. 1994). In Heck, the Supreme

Court held:

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would render
       a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
       sentence has been reversed on direct appeal, expunged by executive order, declared
       invalid by a state tribunal authorized to make such determination, or called into
       question by a federal court’s issuance of a writ of habeas corpus.

In this case Plaintiff does not allege that his conviction has been reversed, expunged, invalidated,

or called into question by a federal court’s issuance of writ of habeas corpus. Accordingly,

Plaintiff’s claims challenging his Collin County conviction are currently barred.




                                                  3
         Case 1:20-cv-00746-LY-ML Document 4 Filed 07/16/20 Page 4 of 5




                                      RECOMMENDATION

       It is therefore recommended that Plaintiff’s complaint be dismissed with prejudice as

frivolous pursuant to 28 U.S.C. § 1915(e).

       It is further recommended that the Court include within its judgment a provision expressly

and specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result in

(a) the imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant

monetary sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff

from filing any lawsuits in this Court without first obtaining the permission from a District Judge

of this Court or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some

combination of these sanctions.

       It is further recommended that Plaintiff should be warned that for causes of action which

accrue after June 8, 1995, the Texas Department of Criminal Justice, upon receipt of a final order

of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by an inmate

while the inmate was in the custody of the Department or confined in county jail awaiting transfer

to the Department following conviction of a felony or revocation of community supervision, parole,

or mandatory supervision, is authorized to forfeit (1) 60 days of an inmate’s accrued good conduct

time, if the Department has previously received one final order; (2) 120 days of an inmate’s accrued

good conduct time, if the Department has previously received two final orders; or (3) 180 days of

an inmate’s accrued good conduct time, if the Department has previously received three or more

final orders. See, TEX . GOV ’T CODE ANN . § 498.0045 (Vernon 2005).

       It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure


                                                  4
         Case 1:20-cv-00746-LY-ML Document 4 Filed 07/16/20 Page 5 of 5




to state a claim on which relief may be granted, then he will be prohibited from bringing any other

actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

       In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the TDCJ

- Office of the General Counsel and the keeper of the three-strikes list.

                                          OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest

injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on July 16, 2020.




                                             _____________________________________
                                             MARK LANE
                                             UNITED STATES MAGISTRATE JUDGE




                                                  5
